Citation Nr: 0101728	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral loss of 
vision secondary to disciform maculopathy.

4.  Entitlement to service connection for degenerative joint 
disease of the hands.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for irritable bowel 
syndrome, as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from June 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA), St. 
Louis, Missouri, Regional Office (RO).

In March and October 1998 the RO asked the veteran to 
complete and return a NA Form 13055 so that information could 
be furnished to the National Personnel Records Center (NPRC) 
to obtain any available service medical records.  The RO also 
asked the veteran to submit any copies of service medical 
records he might have.  On each occasion the veteran did not 
submit the requested information.  However, review of the 
record does not show that the RO thereafter attempted to 
contact the NPRC to obtain any records located there based on 
information already of record, to include the veteran's 
Enlisted Record and Report of Separation (WD AGO Form 53-55), 
Separation Qualification Record (WD AGO Form No. 100), and 
General Orders Number 39, dated May 17, 1943.  Additionally, 
although on substantive appeal, the veteran speculated that 
his records had either been misplaced or burned during a fire 
that occurred at the NPRC in 1973, there is no official 
documentation of record verifying such.  It is noted that on 
the Veteran's Application for Compensation or Pension, VA 
Form 21-526, received in March 1998, the veteran stated that 
he had received treatment for hearing loss in February 1944 
at the Field Aid Station in Mans-France and the record shows 
that the veteran received a Silver Star Award as a result of 
engaging in combat in 1943.  In light of the foregoing, an 
attempt to obtain the veteran's service administrative and 
medical records, morning reports, etc., should be 
accomplished.  See also McCormick v. Gober, 14 Vet. App. 39 
(2000).  

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The veteran should again be asked to 
submit additional evidence to 
substantiate his claim, including a 
completed NA Form 13055, statements from 
persons with whom he served and 
statements from family members to 
substantiate his claims.  The veteran 
should be advised that the failure to 
submit such evidence might adversely 
affect his claim.

2.  The RO should make an attempt to 
secure the veteran's service medical and 
administrative records through the 
National Personnel Records Center (NPRC) 
and direct and other secondary sources, 
utilizing information already of record, 
to include that contained in the WD AGO 
Form 53-55.  This development should be 
accomplished in spite of the veteran's 
response, and all efforts made should be 
documented.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
tinnitus, bilateral hearing loss, 
bilateral vision loss, degenerative joint 
disease of the hands and lumbosacral 
spine, PTSD, and irritable bowel syndrome 
since service.  After securing the 
necessary authorization for release of 
such documents, the RO should contact the 
identified providers and request a copy 
of all such treatment reports, not 
already of record.  Medical facilities 
and doctors contacted should include Drs. 
S.W.D, R.P.C., and A., as well as St. 
John's Hospital, Overland Medical Clinic, 
and the VA Medical Center in Kansas City, 
Missouri.

4.  The RO should thereafter accomplish 
any additional development deemed 
appropriate, e.g., obtain pertinent 
medical opinions.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



